JUDGMENT

PER CURIAM.
This cause came to be heard on the record on appeal from the United States District Court for the District of Columbia and on the brief and oral argument of the parties. On consideration thereof, and as will be explained more fully in an opinion to be filed at a later date, it is
ORDERED AND ADJUDGED that the injunction entered by the district court on April 11, 2008 be vacated, and the order of the district court be reversed.
The Clerk is directed to issue the mandate forthwith.